DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in part), 3, drawn to method wherein the target comprises RNA.
Group 2, claim(s) 1 (in part), 4, drawn to method wherein the target comprises DNA.
Group 3, claim(s) 1 ( in part), 5, drawn to method wherein anchoring the target to the gel comprises anchoring the target to a nucleic acid probe and covalently bonding the nucleic acid probe to the gel.
Group 4, claim(s) 1 (in part), 17, drawn to method wherein exposing the sample to the plurality of nucleic acid probes occurs prior to clearing non-targets from the sample.
5, claim(s) 1 (in part), 18, drawn to method wherein exposing the sample to the plurality of nucleic acid probes occurs after clearing non-targets from the sample.
Group 6, claim(s) 1 (in part), 28, drawn to method wherein the plurality of nucleic acid probes comprises smFISH probes.
Group 7, claim(s) 1 (in part), 29, drawn to method wherein the plurality of nucleic acid probes comprises MERFISH probes.
Group 8, claim(s) 1 (in part), 31-32, 34, drawn to method wherein the plurality of nucleic acid probes comprises anchor probes able to associate with the target and polymerize into the gel
Group 9, claim(s) 1 (in part), 41, drawn to method wherein clearing non- targets from the sample comprises exposing the gel to a proteinase.
Group 10, claim(s) 1 (in part), 45, drawn to method wherein clearing non- targets from the sample comprises exposing the gel to sodium dodecyl sulfate.
Group 11, claim(s) 1(in part) 47, drawn to method wherein clearing non- targets from the sample comprises removing proteins and/or lipids from the sample.
Group 12, claim(s) 1 (in part), 49, drawn to method wherein clearing non- targets from the sample comprises removing DNA from the sample.
Group 13, claim(s) 1 ( part), 51-52, drawn to method wherein the nucleic acid probes comprise a first portion comprising a target sequence and a second portion comprising one or more read sequences.
Group 14, claim(s) 1 (n part), 59, drawn to method comprising imaging using multiplexed fluorescence in situ hybridization.
15, claim(s) 1 ( in part), 60, drawn to comprising imaging using multiplexed error 10robust fluorescence in situ hybridization (MERFISH).
Group 16, claim(s) 1 ( in part), 62 , drawn to method comprising imaging using multiple rounds of fluorescence in situ hybridization wherein, in each round, one or more different nucleic acid probes, each conjugated to a spectrally distinct fluorescent dye are used to readout out multiple readout sequences simultaneously.
Group 17, claim(s) 65, drawn to method.
Group 18, claim(s) 119, drawn to method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect if the target nucleic acid comprise RNA or DNA.  
Applicant must elect the plurality of nucleic acid probes comprise smFISH or MERFISH.
Applicant must elect clearing proteins and/or lipids and/or DNA and/or extracellular matrix and/or RNA molecules from the sample.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Searching RNA probes will not inherently provide art on DNA probes.  Searching smFISH will not inherently provide art on MERFISH. Further clearing proteins will not inherently provide art on lipids, DNA, extracellular matrix or RNA and vice versa.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-18 lack unity of invention because even though the inventions of these groups require the technical feature of exposing a sample to a plurality of nucleic acid probes;  5polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gradinaru (US 20150087001).  Gradinaru teaches a method, comprising:exposing a sample to a plurality of nucleic acid probes (para [0017] - '100 um-thick mouse brain slices were hybridized with twenty-four 20mer oligonucleotide probes towards beta-actin mRNA labeled with Alexafluor 594.');polymerizing a gel within the sample (claim 1 - 'applying a hydrogel monomer solution comprising acrylamide and phosphate buffered saline (PBS) to the fixed tissue, thereby forming hydrogel treated tissue.'; para [0025] - 'Immediately prior to hydrogel polymerization, the entire perfusion chamber (with catheter-connected subject) is sealed within a ziplock bag for tissue degassing'); .
 Thus the claim lack a special technical feature over the prior art and unity of invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.